ON REHEARING
Appellant on petition for rehearing asserts that the general presumption indulged in favor of the conclusions of trial judges who see and hear witnesses does not apply in the instant case because there was no material conflict as to whether Reserve contracted to make a fifty percent contribution of “all claims” arising out of and resulting from the accident of November 6, 1966.
Without going further into the evidence and thereby causing possible prejudice in another trial, it suffices to say that the evidence before the court relating to the existence of an agreement, if any, and the extent thereunder, was conflicting. The alleged agreement for contribution is embodied in the oral testimony before the court and the several written communications between the two parties, as well as the written interrogatory.
The evidence as adduced has been considered with due care leading this court to the conclusion that the presumption in favor of the trial judge granting the new trial will be indulged, and this court will not reverse the trial court, as the evidence does not plainly and palpably support the verdict.
Opinion Extended.
Application for rehearing overruled.